Citation Nr: 1023721	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-03 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1964.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA), Regional Office (RO) that denied 
the appellant's claim.


FINDINGS OF FACT

1.  Many years after service, the Veteran developed renal 
cell carcinoma.  He died of cardiac arrest and kidney cancer 
in September 2005.

2.  The Veteran's terminal kidney cancer was not caused by 
any incident of service, or related in any way to his 
service-connected residuals of hepatitis, status post 
cholecystectomy or appendectomy scar.

3.  The Veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  A current disability must be related to service or 
to an incident of service origin.  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

The Veteran died in September 2005.  A September 2005 death 
certificate lists his causes of death as cardiac arrest and 
kidney cancer.  There were no other conditions listed as 
contributing to death.

At the time of his death, the Veteran was service-connected 
for residuals of hepatitis, status post cholecystectomy, and 
an appendectomy scar.

The appellant argues that the Veteran's service-connected 
residuals of hepatitis caused or materially contributed to 
his death and that she is therefore entitled to service 
connection.  Specifically, she contends that the Veteran's 
service-connected liver condition metastasized to his 
kidneys, causing his terminal kidney cancer.

Service medical records show that in February 1963, the 
Veteran complained of right upper quadrant pain that had been 
present for six months.  Examination revealed hepatomegaly, 
though no disease was found.  The hepatomegaly gradually 
disappeared.  A liver biopsy showed diffusely scattered 
varisized fatty parenchymal cysts, but was otherwise normal.  
The diagnosis was liver, fatty metamorphosis.  The Veteran 
was then placed on physical profile for one month for 
"prostitis, hepatitis."
        
In March 1970, the Veteran complained of a painful liver.  He 
had moderate to great enlargement of the liver.  The 
diagnosis was chronic active hepatitis.  A May 1970 VA 
examination reflected marked hepatomegaly with mild liver 
dysfunction.  The Veteran was service-connected for the 
residuals of hepatitis, with marked hepatomegaly and mild 
liver dysfunction.  In January 1971, the Veteran was found to 
have cholecystitis, cholelithiasis, and papillary cystadenoma 
of the gall bladder.  He underwent a fibrosis 
cholecystectomy.  A March 1976 liver function test showed 
slight impairment of the liver.  A February 1979 scintiphoto 
of the liver and spleen showed normal size and activity.  A 
February 1980 VA examination revealed a normal liver and 
spleen.  The diagnosis was status post cholecystectomy, with 
no liver dysfunction.  A February 1986 VA examination 
revealed mild hepatomegaly, which was probably due to mild 
parenchymal liver disease.
        
An August 2004 VA examination noted that the Veteran had a 
history of renal cell carcinoma status post left nephrectomy 
in 2001.  His liver appeared to be normal.  An abdominal 
sonogram revealed a left renal fossa mass suspicious for 
metastic disease.  A liver function test showed mild elevated 
ALT, but was otherwise normal.  The diagnosis was status post 
cholecystectomy and status post hepatitis, by history.  The 
examiner noted that the left renal fossa mass detected in 
examination was not related to his service-connected 
conditions.
        
VA treatment records dated in July 2005 show that the Veteran 
had completed chemotherapy for renal cell carcinoma.  He then 
experienced an acute onset of hypercalcemia and hyperkalemia, 
and was treated for hydration.  The private records related 
to the Veteran's death in August 2005 have been requested on 
two occasions; however, they have not been submitted by the 
Veteran's physician or by the appellant and are unavailable 
for review.

Post-service medical records show that the Veteran was 
treated for renal cell carcinoma with chemotherapy, and that 
he passed away in August 2005.  The Veteran's September 2005 
death certificate lists the primary causes of death as 
cardiac arrest and cancer of the kidney.  

In January 2010, the Board requested a VA etiological opinion 
in order to determine whether the Veteran's death was related 
to his service-connected residuals of hepatitis.  The 
oncologist reviewed the claims file, including service 
medical records and the records surrounding the Veteran's 
death, and found it highly unlikely that the Veteran's 
terminal kidney cancer was etiologically related to or 
aggravated by his service-connected residuals of hepatitis, 
status post cholecystectomy.  In so determining, the examiner 
explained that there was no current medical evidence to 
support the contention that liver disease, in particular 
fatty metamorphosis or chronic active hepatitis, causes 
kidney cancer.  Significantly, the Veteran's liver disease 
was not active during the time that he developed renal 
cancer, thus lessening the likelihood further that there was 
a relationship between the two conditions.  The VA examiner's 
opinion comports with the August 2004 VA examiner's opinion 
that the left renal fossa mass detected at that time was not 
related to his service-connected residuals of hepatitis.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds the evidence of record weighs 
against a finding of a direct medical nexus between military 
service and the cause of the Veteran's death.  Thus, service 
connection for the cause of the Veteran's death is not 
warranted.  In addition, kidney cancer was not diagnosed 
within one year of separation, and therefore presumptive 
service connection for the cause of the Veteran's death is 
not warranted.

In addition, although cardiac arrest was listed as a cause of 
death on the death certificate, the Board finds that service 
connection for any cardiovascular condition is not warranted.  
None was shown in service or within one year following the 
Veteran's separation from service.  The January 1964 
separation examination found the heart and vascular 
examinations to be normal.  In addition, no competent medical 
evidence relates any cardiovascular disability to the 
Veteran's service.

The Board has also considered the assertions of the appellant 
that the Veteran's death was related to his active service.  
The appellant, however, as a layperson, is not competent to 
give a medical opinion on diagnosis or etiology of a 
disorder.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson generally not 
capable of opining on matters requiring medical knowledge).

In sum, the evidence shows that the Veteran developed renal 
cell carcinoma in the early 2000s which led to his death by 
renal cancer and cardiac arrest, many years after service.  
The fatal condition was not service-connected, and the 
competent medical evidence of record is against a finding 
that the Veteran's renal cell carcinoma and cardiac arrest 
were caused by any incident of service or by any service-
connected disability.  The weight of the evidence shows that 
no disability incurred in or aggravated by service either 
caused or contributed to the Veteran's death.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the Veteran's death, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2009).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service- connected condition; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The content of the notice letter will 
depend upon the information provided in the claimant's 
application.

Here, the RO sent correspondence in February 2006; and a 
rating decision in August 2006.  Those documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  

The appellant was not provided with the notice criteria 
required by Hupp; however, the Board concludes that the 
appellant has actual knowledge of the disabilities for which 
the Veteran was granted service connection and those for 
which he was not service-connected.  The appellant contends 
that the Veteran's kidney cancer developed as result of his 
residuals of hepatitis.  She does not contend that it 
developed as a result of his appendectomy scar.  The Veteran 
was not service-connected for any other disorder.  The nature 
of the appellant's claim reflects her actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
Accordingly, the Board finds that failure to provide Hupp-
compliant notice is not prejudicial in this case.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 statement of the case.

All available, relevant, identified evidence has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained, such at the Veteran's terminal 
medical records from a private physician.  Requests were made 
for those records and neither the claimant nor the physician 
has submitted those records.  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
Thus VA has satisfied both the notice and duty to assist 
provisions of the law.



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


